MOR-1
CASENAME: ALL AMERICAN OIL & GAS INCORPORATED
cASENuMBER.- 18-52693-r‘bk

PRoPosED PLAN DA TE_~

 

     

MONTH NOVEMBER
R 149 769
MEBEFOREINT,'DEPREC./TAX R 24 129
INCOME R 161 750
44 665

R-9 -
72 151

A YMENTS TO INSIDERS
A YMENTS TO PROFESS]ONALS
AL D[SB URSEMENTS R-

R-9

MONTHLY OPERA TING REPORT SUMMARY FOR MONTH

UNITED STATES BANKRUPTCY COURT

PETlT/oN DATE.- 11/12/2018
D/srR/cr oF TExAs.- wESTERN
D/VlS/ON: SAN ANTONIO
NOVEMBER YEAR 2018

      

DECEMBER
151 783
13 461
129 788
76 236

159 714

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

 

REQUIRED INSURANCE MAINTAlNED
AS OF $IGNATURE DATE EXP.
DATE

YES(X) NO() '

 

CASUALTY

L/AB/LrTY Yr_=s(x) No( ) _-_-_
vEH/cLE YEs(x) No ( ) _-_-_
woRKER's YEs (X) rvo r ) _-_-__
orr-IER yEs(X)/vo( ) - -

 

 

 

ArTo/eNEYNAME: DEBORAH WILLIAMSON
FrRMNAME; DYKEMA GOSSETT PLLC
ADDRESS.- 112 E. PECAN STREET, STE 1800

 

 

 

 

Cm', sr'ATE, zlP.' SAN ANTONIO, TX 78205
TELEPHQNE/FAX.- 210-554-5500

 

 

MOR-1

ClRCLE QNE

®~v
o ~°

Have any pre-petition liabilities been paid? Ye

Are all accounts receivable being collected within terms?
Are all post-petition Iiabilities, including taxes, being paid within terms?

/f so, describe

Are all funds received being deposited into DlP bank accounts? Ye: No :

 

 

Were any assets disposed of outside the normal course of business? Ye
lt so, describe

 

Are all U.S. Trustee Quan‘eriy Fee Payments current?
What is the status of your Plan of Reorganization?

 

1 cer!ij§) under penalty of perjury that the following complete
Monthly Opera!ing Reporl (MOR), consisting of MOR-I through

MOR/-93[y_\'_attaeh)r ts, is true and co)'rect.

sr€;NEn x _

    

TITLE: Controller/Treosurer

1/31/2019

 

/ J orv coLL/ER

cAsE NAME: ALL AMERICAN OIL & GAS INCORPORATED
cAsE NuMBER: 18-52693-nbk

COMPARATIVE BALANCE SHEETS

TS ' nunc DATE* MONTH MONTH MONTH MONTH
11/12/20180:00 NOVEMBER DECEMBER

    

 

ASSETS
350 444 299 31 139 617
Net 1 404 1 404 1 404
. Lower of Cost or Market

1 15000 1 48 93

AL CURRENT ASSETS 1 66 848 1 38 077 1 89 614
OPERTY PLANT & . 15 461 15 461 155 961
Accumulated 113 680 116 026 117 848
BOOK VALUE OF PP&E 38 781 36 435 38 113
ASSETS
1. Tax
2. Investments in Subsidiaries
3. E|ectric
4. Net Loss 13 725 8 13 725 938 13 725 8
AL ASSETS 15 31 7 15 00 450 15 153 665 $
* Per Schedules and Statement of Affairs
M OR-Z let-vigor 07/0 1/93

 

cAsE NAME: ALL AMERICAN OIL & GAS INCORPORATED
cAsE NuMBER: 18-52693-r‘bk

COMPARATIVE BALANCE SHEETS

ILITIES & OWNER'S mmc DATE~ MONTH MONTH MoNTH MONTH
UITY 11/12/2018 0;00 NOVEMBER DECEMBER

 

 

-PETmoN LlABILlTlEs(MoR-4) 130,633 113 636
LlABILxTies
Notes -Secured 143 814 46 143 814 46 143 814 46

Debt 1 490 1 490 _ 1 490
Federal Income Tax

Unsecured Debt 16 782 1 83 782 1 83 782
Other
ALPRE-PETiTION LIABtLlTIEs 160 110 18 160 110 18 160 110 18
AL LIABILlTIES 160,110 18 160,241,151 160 4,154
'S EFl
PREFERRED sTocK
coMMON STOcl< 61 003 61 003 61 003
ADDlTIoNAL PAlD-IN CAPITAL 14 689 473 14 689 473 14 689 473
RETAINED EARNINGS; Dme 159 29 428 159 428 159 29 428
RETAINED eARNINGs; Posi mate 161 750 291 38
AL owNER's EQulTY (NET woRTH) 144,77 951 144,940,701 145,070,489

ILITIES &
EQUITY 15 31 7 15 00 450 15153 665 $
* Per Schedules and Statement of Affairs

 

MOR-3

Re\'ised 0 7/0//98

cASE NAME: ALL AMERICAN OIL & GAS INCORPORATED
cAsE NuMBER: 18-52693-r‘bk

SCHEDULE OF POST-PETITION LIABILlTIES

MONTH MONTH MONTH MONTH
NOVEMBER DECEMBER
TRADE ACCOUNTS PA YABLE 70 4 -
AX PAYABLE
Federal Taxes 3 6
State Taxes 0
Ad Valorem Taxes
Other Taxes
AL TAXES PAYABLE
DEBT POST-PETITION
CCRUED INTEREST PAYABLE
CCRUED PROFESSIONAL FEES*
ACCRUED LIABILlTIES
1. Salaries 34 45 25 791
2. Audit & Tax for 2018 23 872 22 425
3. Other 2 57 49 785
AL POST-PETITION LIABILlTIES 130 633 1 13 636 8
*Payment requires Court Approval

MOR-4

    

 

 

Revr`sed 0 7/0//98

cASE NAME: ALL AMERICAN OIL & GAS INCORPORATED
cASE NuMBER: 18-52693-r‘bk

AGING OF POST-PETITION LIABILlTIES

MONTH DECEMBER l

TRADE FEDERAL STATE AD VALOREM,
ACCOUNTS TAXES TAXES OTHER TAXES
15 635 $ 1

15635 $ l 907 $

 

AGING OF ACCOUNTS RECEIVABLE

MONTH NOVMEBER DECEMBER

0-30 DAYS

31-60 DAYS

61-90 DAYS

91+ DAYS
AL

 

MOR-S Rt»vi.wd 07/01/98

cASE NAME: ALL AMERICAN OIL & GAS INCORPORATED
cASE NuMeER: 18-52693-r‘bk

STATEMENT OF INCOME SS

MONTH
11/12 -11/30/18 DECEMBER

~1 140 769 151 783 52
AL cosT 0F REVENUES 104 104 207

PROFIT 140 665 151 680 292,345
TING ExPENsEs=
&

General & Administrative 133 853

 

 

Insiders 120

Professional Fees

Other

Other -

ALoPERATINGExPENSEs 116 36 138 19 254,754
BEFoREINT,DEPRrrAx(MOR-l 24129 13 461 37 90
EXPENSE 41054 71734 11 788
T10N 1 59 1 11 770

EXPENSE~ 143 7 70 04 213 71

1TEMS** -
ALINT,DEPR&oTHERlTl-:Ms 185 879 143 49 329 128

INCOME BEFORE TAXES 161 750 129 788 91 3 8
INCOME TAXES _

lNCOME 1 161750 129 788 $ 91 38

Ar:L'ruaI Accouming Requirud, Olhc'rwise Foolm)te willr E.\'planalil)n.

 

* FaomareMandaroi;v. * ORRI adjustment

* * Unusual and/or rnfrequenl iium(s) aul.\'ide ihr.' ordinary course of business requires fool/role.

MOR-6

Rcvised 07/0[/98

CASE NAME: ALL AMERICAN OIL 81 GAS INCORPORATED

cASE NuMBER: 18- 52693- r‘bk

RECEIPTS AND
ISBURSEMENTS

. CASH-BEGINNING OF MONTH

. CASl-l SALES
. COLLECTION OF ACCOUNTS RECEIVABLE
. LOANS & ADVANCES attach
. SALE OF ASSETS
. OTHER Below#l)
AL RECEIPTS* *
Ccntribution by lndividual chtor MFR-Z*

NET PAYROLL
PAYROLL TAXES PAID
SALES, USE & OTHER TAXES PAID
SECURED/RENTAL/LEASES
UTILITIES & 'I`ELEPHONE
lNSURANCE
INVENTORY PURCHASES
VEHlCLE EXPENSES
TRAVEL & EN'I`ERTAINMENT
REPAIRS, MAINTENANCE & SUPPLIES
ADMINISTRATlVE & SELLING
OTHER (at\ach
AL DlSBURSEMENTS FROM OPERATIONS
. PROFESSIONAL FEES
U.S. TRUSTEE FEES
. OTHER REORGANIZATION EXPENSES attach list)
AL DlSBURSEMENTS**
NET CASH FLOW
. CASH - END OF MONTH

w\'.G~z/\_J>_w.~.-_O>°.°~.-

MONTH
11/12 -11/30/13
350 444

151
51113
299 31

12/01-12/31/18
299,331

100 481

34 30

159 714

159,714
159 714
139 617

139,617

139 617

139 617

FlLING TO
DATE

139 617 139,617

350 444

21038

149 490

35185

231,865

- - 231865
- 210

 

139 617 139 617

139 617 139 617

   

* Applies to lndividual debtors only
**Numbers for the current month should balance (match)
RECElPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-S

l. Return of rejected electronic disbursement to vendor

MOR-7

Rcvise¢l 07/0[/98

CASE NAME: ALL AMERICAN OIL & GAS INCORPORATED

cAsE NuMBER: 18- 52693- r‘bk

CASH ACCOUNT RECONCILIATION

MONTH OF DECEMBER l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK NAME wELLs FARGo wELLs FARGo

ACCOUNT NUMBER #6332552568 # #18@6269674

A cco UNT TYPE 0PERA TING PA YR 0LL TAX PETTY CA sH To TAL

BANK BALANCE 130,946.89 8,687.19 $ 139,634.08
|@Posns 1N TRANSIT $ -
oUTSTANDING CHECKS 17.37 $ 17.37
ADJUSTED BANK BALANCE $ 130,946.89 $ $ 8,669.82 $ 139,616.71
BEGlNNlNG CASH - PER BOOKS 293,453.38 5,877.33 $ 299,330.71
RECEIPTS* 10,239.06 $ 10,239.06
TRANSFERS BETWEEN ACCOUNTS - $ -
(wITHDRAWAL) oR coNTRIBUTIoN BY

lNDlVIDUAL DEBTOR MFR_z 3 _
CHECKS/OTHER DISBURSEMENTS* (162,506.49) (7,446.57) $ (169,953.06)
ENDING cAsH-PER BoOKS $ 130,946.89 $ $ 8,669.82 $ 139,616.71

 

MOR-8

*Numbers should balance (match) TOTAL RECEIPTS and

TOTAL DISBURSEMENTS lines on MOR-7

Revr§red 07/()1/98

 

cAsE NAME:
cAsE NuMBER: 18-52693-r‘bk

ALL AMERICAN OIL 81 GAS INCORPORATED

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, ete.) (Attach additional pages as necessary).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MoNTH MoNTH MoNTH MONTH MoNTH MONTH

iNsIDERS: NAME/COMP TYPE 11/12 -11/30 DECEMBER

1 ROBERT MORRIS

2 RoBERT MORRIS - EXPENSES

3 PATRICK MORRIS 11,175.00 23,853.83

4 PATRICK MORRIS ~ EXPENSES 2,634.05 2,977.05

3. DAVID KATZ 12,510.00 25,162.83

4. DAVID KATZ- EXPENSES 11,029.78 8,681.87

5. J. DON COLLIER 7,216.66 15,460.66

6. J. DoN COLLIER- EXPENSES 100.00 100.00
TOTAL iNSIDERS (MoR-l) $ 44,665.49 $ 76,236.24 $ $ $ $

 

PROFESSIONALS

AL PROFESSIONALS

MOR-9

MONTH
11/‘12 -'1'1/30

MONTH
12/01 ~ 12/31

MONTH

 

Re\’isud 07/0]/98

 

